Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 11/1/2022 and 12/06/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-15 are pending in this office action. 
Claims 8-13 have been cancelled. 
Claims 1-7, 14, 15 have been rejected.

Claim Rejections -35 USC §103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
C. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1-4, 6, 7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. US 2005/0255226 and as evidenced by NPL Hoglund et al. (in Plant Physiol. 98: 509- 515, 1992).

7. 	Regarding claims 1, 3, 6 and 14, it is to be noted that the claimed native rapeseed protein isolate comprising more than 60% by weight napins and 250 mg /kg phenolics is the final isolate made from original “native rapeseed protein” having higher level of phenolics prior to processing which includes processing steps including treating
with ascorbic acid and/or with a sulfite as evidenced by applicants own specification (at least in PGPUB [0054] and [0134]). Therefore, the native rapeseed protein isolate was made as disclosed by Schweizer et al. as addressed for claim 8 and is applicable for claim 1 also including making final product with about 75-80% by weight of 2S protein which meets claim 1 and claim 3 (80+/-10 = 70 to 90%). It is known that napin is 2S and MW 10 to 15 kDa as evidenced by NPL Hoglund et al. with known PAGE method (in Fig 5).
Schweizer et al. also discloses further step of concentrating aqueous protein solution to increase the concentration at least 50g/L followed by diluting with chilled water to make protein micelle and further concentrating to make at least 90% or more protein content based on dry weight basis (at least in [0017]) and upon further purification, it can contain 95wt.% 2S (i.e. napin) ([0082]) which means more than 60 wt.% napin of claim 1 from which claim 6 depends on claim 1.
Regarding 250-3,000 mg/kg of phenolics as claimed in claim 1, even if Schweizer et al. does not specifically mention this range amount of phenolics in the final product, however, it is evidenced from specification that this is the reduced remaining amount to be considered as remaining phenolic contamination in the final product. As disclosed by Schweizer et al. and mentioned to address claim 8 that Schweizer et al. also discloses that pH is adjusted to about 5-6.8 ([0045]), concentrated to increase protein concentration ([0046]) followed by dia-filtration, at which step, further color and phenolics are removed ([0048]) and an antioxidant ascorbic acid may be used in an amount from 0.01 to 1.0% by weight ([0049]). Therefore, it is within the skill of one of ordinary skill in the art to optimize this step-in order to have residual phenolics less than 3,000 mg/kg of phenolics which overlaps within the range including the claimed range of claim 1. It is to be noted that it also meets claim limitation of “A food product comprising the rapeseed protein isolate according to claim 1” as claimed in claim 14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, membrane filtration steps with suitable MW cut-off having regard to differing membrane material and configuration (of choice) from broad range in Schweizer et al. ([(0047]) to the steps, including that presently claimed, in order to obtain the desired effect of minimal contaminated phenolics and color material containing final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8. 	Regarding claims 2, 4 it would have been obvious that as because the disclosed native rapeseed protein isolate has identical structure with the claimed native rapeseed protein isolate, therefore, it would have identical property including the property of sucrose equivalency under claimed condition as claimed in claim 2, 4.

9.	 Regarding claim 7, Schweizer et al. and combinations of prior art are silent about the claimed phytate level of less than 0.4 wt.%
However, as discussed above for claim 1, Schweizer et al. discloses the steps to remove phytate and is applicable for claim 11 also, and therefore, it is within the skill of one of ordinary skill in the art to optimize the phytate removal step to achieve complete /substantially all phytates to have reduced phytic acid ([0002]) and therefore, reduced anti-nutritional phytate in the final product (0009]).
Even if Schweizer et al. does not specifically disclose the claimed phytate level of less than 0.4 wt.%, it is, therefore, within the skill of one of ordinary skill in the art to optimize the phytate removal step to precipitate all phytates to have phytate removed final product.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al., to amounts, including that presently claimed, to obtain the desired effect e.g. desired less than 0.4 wt.% phytate in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10. 	Regarding claims 14, 15, Schweizer et al. discloses that the canola protein isolate can be used in food product to fortify the food with protein including pet food also ((0019)).

11.	 Regarding claim 15, even if the specific food is not mentioned by Schweizer et al., however, the claimed foods as claimed in claim 15 are commonly known foods and therefore, can be included to supplement the rapeseed protein isolate in these foods including chocolate, beverage etc.

12. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. US 2005/0255226 as applied to claim 1 and further in view of NPL Wittig et al. (in Nature Protocols vol 1, (1), pages 418-428, 2006) as evidenced by NPL Hoglund et al. (in Plant Physiol. 98: 509-515, 1992).

13.  	Regarding claim 5, it is known that napin is 2S and MW 10 to 15 kDa as evidenced by NPL Hoglund et al. with known PAGE method (in Fig 5).
It is also to be noted that Blue Native PAGE is known method. However, (additionally), examiner is using additional secondary prior art by NPL Wittig et al.
NPL Wittig et al. discloses that BN-PAGE is used to evaluate the size by using one step isolation of protein complex from the biological sample and is used to determine native protein (Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schweizer et al. to include BN-PAGE method to determine MW of napins as native protein state and by using one step isolation of protein complex from the biological sample (Abstract).

Response to arguments
14.	Applicants arguments and amendments on 11/1/2022 and 12/6/2022 have been considered. However, they are not persuasive. The reasons are discussed below.

Arguments on 11/1/2022: 
15.	Applicants argued on page 3 last paragraph that “First, Schweizer fails to disclose a protein isolate with 60% napins as claimed. Schweizer’s isolate made according to the method of its invention contains 35.41 to 37.97% napins (2S proteins; Table V [0127]). There is no suggestion or articulation of Schweizer could arrive at an isolate with 60% napins and the claimed range of phenolics, when Schweizer discloses an isolate having neither and the reference to isolates [0081] is an isolate from a different application and not the one cited”.
In response, it is to be noted that Schweizer et al. should be considered as a whole.  Examiner cited disclosure by Schweizer et al. para [0081], [0082], which has 60-95% by weight 2S (napin) using PMM method. Even if it is mentioned that the PMM method is incorporated as reference from prior US patent application 10/413, 371, however, this is considered as Schweizer 's disclosure also because Schweizer et al. acknowledges PMM method part is for isolating high yield individual 2S ([0081], [)082[) and also 7s protein and identical to the disclosed method by US patent application 10/413, 371. 
Independent product claim 1 is broad and it does not exclude PMM method. Therefore, the rejection is proper. 

16.	Applicants argued on page 4 second paragraph that “Second, although Schweizer and Green disclose using antioxidants to prevent oxidizing phenolics to lower color, the antioxidants are not alleged to remove the phenolics. Schweizer: “The antioxidant serves to inhibit oxidation of phenolics present in aqueous protein solution, which may adversely affect the color of the final product.” [0037]”.
In response, it is to be noted that Schweizer et al. discloses that contaminants including phenolics are removed ([0048]). Therefore, even if Schweizer et al. does not explicitly disclose that phenolics are not measured in any isolate, as alleged by the applicants (page 5, 1st two lines of 3rd paragraph), however, the disclosed phrase that “phenolics are removed as disclosed by Schweizer ([0048])” can be considered as one of ordinary skill in the art can understand the removal of phenolics by measuring the amount of phenolics in the isolate. Therefore, one of ordinary skill in the art can use the method of measuring phenolics in Schweizer’s protein isolate to confirm the allowable minimal contaminant as less than 3000 mg/kg isolate of phenolics in the final product and therefore, it shows prima facie case of obviousness.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

17.	 Applicants argued on page 4, last two paragraphs that “Third, notwithstanding that no reference discloses a protein isolate with 60% napins or the claimed range of phenolics (which means that no combination can render the claims obvious), the Office can’t rely on similar methods of producing the isolates as alleged at p. 9 of the NFOA. The Office’s view is that because Schweizer discloses certain steps including diafiltration, color and phenolic removal, and use of antioxidants and ascorbic acid, it within the skill of one of ordinary skill to optimize Schweizer’s steps to have residual phenolics removed”.
In response, and as mentioned above, Schweizer et al. discloses that contaminants including phenolics are removed ([0048]) [Emphasis]. In addition, the response as mentioned for addressing “Second argument” above, is applicable here also. 
Applicants argued on page 6 last two paragraphs that (i) Green et al. discloses PMM as allegedly low phenolic isolates, but does not disclosed claimed range amount of phenolics as claimed in amended claim 1 and also (ii) Green does not mention that an antioxidant or any combination resulted in the low-phenolic isolates, however Green discloses Polyclar was used to remove/minimize phenolics (at least in Green et al., [0226]).
In response to (i), applicants agreed that Green discloses PMM method and low phenolics isolate. However, even if the amount of residual phenolics is not disclosed by Green et al. it is addressed using Schweizer and Green as discussed above and is applicable here. 
In response to (ii), it is to be noted that amended product claim 1 is broad and it can include any other components necessary to make the claimed product of amended claim 1. This responds the arguments made on page 7 paragraphs 2-4 also. 

18.	Applicants argued on page 7 mid-section to page 8 mid-section that the combinations of both the ascorbic acid and metabisulfite added at the same time during extraction resulted in amount of phenolics of less than 3,000mg/kg (specification page 8). 
In response, and as mentioned above, amended independent product claim 1 is broad and one of ordinary skill in the art can evaluate the minimal contaminations of phenolics within the allowable amount (alleged less than 3,000 mg/kg phenolics) by measuring the amount of phenolics as disclosed by combinations of prior arts by Schweizer and Green and discussed in detail above. 
Therefore, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the disclosed diafiltration step ([0048] of Schweizers et al.) to remove phenolics in a way so that the final product will have minimal including less than 3000 mg/kg of phenolics which encompasses the claimed range amount of claim 1 to show prima facie case of obviousness.
Regarding the unexpected result, firstly, claim limitation of “250-3000 mg/kgof phenolics as claimed in the amended claim 1 can be interpreted as the amount of allowable contaminant phenolics is to be less than 3000 mg/kg phenolics in the product. However, it is the burden of applicants (and applicants did argue less than 3000 mg/kg phenolics on page 7 but not claimed range of 250-3000 mg/kg) to establish the specific importance of lower value of 250 mg/kg phenolics (as the importance of the lower range value of this phenolics contaminant is not discussed in the specification). 
Claim 1 is broad. However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and
  (2), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.

19.	 Applicants argued on page 8 mid-section
 “To summarize:
(a)	 The only reference which discloses an isolate with a measured wt. % of napins is Schweizer and those PMM isolates contains 35 to 38% napins which is far from the 60% claimed; Schweizer discloses using ascorbic acid or sodium sulfite to
remove phenolics but doesn’t measure phenolics in any isolate
(b)  	Green discloses PMMs with low phenolics but teaches that this was achieved using an adsorbant, not antioxidants; there is no disclosure of the protein wt. % in Green.
(c) 	 Neither Schweizer nor Green disclose sodium metabisulfite as an antioxidant.
(d) 	 The instantly claimed isolate is not a PMM, and was made by a different process that involved adding to a specific combination of antioxidants (ascorbic acid and sodium metabisulfite) together during extraction; data shows a resulting isolate
range of low phenolics and at least 60% napins.
e) 	 Murray discloses low-fat PMMs also disclosed in Schweizer and fails to disclose either the wt. % of proteins or phenolics
f) 	 Freydell discloses cold pressing and gentle extraction of proteins by meal to yield native proteins, but fails to disclose either the wt. % of proteins or phenolics (i.e. 60% napins and 250-3000 mg/kg phenolics).
In response to (a), (b) these are addressed above. 
In response to (c), it is to be noted that no claims including the independent claim 1 and other dependent claims do not specify any specific antioxidant. Therefore, the rejection is proper. 
In response to (d), it is to be noted that independent claim 1 is broad and is product claim. No claims including the independent claim 1 and other dependent claims exclude isolate is a PMM. Therefore, the rejection is proper.
In response to (e), and (f), Murray et al. and Freydell et al. have not been used to reject product claim 1. However, the two secondary prior arts were inadvertently copied from the cancelled method claim 8 and is deleted in this office action. As because they were not used in the earlier rejection of independent claim 1, and the rejection is maintained, therefore, the rejection is made as final. 

20.	Applicants argued on page 9 3rd paragraph that “There is also no articulation of which specific combination of the numerous alternatives disclosed in the references would be selected and how this specific selection would result in the claimed isolate with a reasonable expectation of success. Consequently, there is no “rational underpinning explaining why a person of ordinary skill in the art would have arrived at the claimed invention”. In re Stepan, 868 F.3d 1342, 1346 (internal citations omitted). Specifically, the Federal Circuit emphasizes that obviousness requires a motivation to do more than simply vary all parameters or try all possible choices until success is achieved. /d. at 1345. In Stepan, the Office did not explain how the optimization could occur, except by trial and error, which can’t sustain obviousness...”
In response, as discussed in the office action above, no secondary prior art has been used to address independent claim 1. 

Arguments on 12/6/2022:
Applicants submission of second set of arguments with claim sets with the prior claims as submitted on 11/1/2022 after the interview on November 22, 2022 have been considered. It is to be noted that the claims as filed on 12/6/2022 are identical to claims 11/1/2022. Therefore, amended claim 1 on 12/6/2022 should have status identifier as “Previously presented”. 
Applicants additional arguments are not persuasive. 
Applicants argued on page 3 that there were phenolics in the supernatant isolates of the ‘371 application and so it is unclear how the teaching can render the claims obvious as neither teaches the claimed range of phenolics”.
In response, it is to be noted that the figs 3-4 represent HPLC method which detects (Qualitative) the presence of phenolics and claim 1 claims the presence of phenolics.
Regarding the amount, as mentioned above, Schweizer et al. discloses that further color and phenolics are removed from the final product ([0048]). Therefore, it can be interpreted as less than 3000 mg/kg of phenolics which encompasses 250-3000 mg/kg of claim 1 to show prima facie case of obviousness. Therefore, applicants need to provide the importance of more than 250 but less than 3000 mg/kg of phenolics in the final product because specification identifies it as a contaminant and does not clarify the contribution of the range amount as unexpected result related unique ness of the final product.
It is also to be noted that claim 1 is interpreted as the range amount of 250-3000 mg/kg of phenolics is mere representation of the allowable minimal amount of the contaminant as evidenced by applicants own specification. Applicants specification does not have any further support with respect to its importance to contribute any unique property to the final product. It is the burden on the applicants to provide the importance of the lower and higher value of phenolics.
Applicants arguments related to Green et al. is considered as moot. The reason is Green discloses that the phenolics can be measured and used for method claim 8 which is cancelled. However, it is product claim 1 and obviousness rejection was  established using only Schweizer et al. US 2005/0255226 in the last office action. Therefore, it is maintained and the rejection is made as final. 
Applicants other arguments are similar to those presented on 11/1/2022. Examiner finished writing the complete 11/1/2022 response on 12/6/2022 and after that received 12/6/2022 arguments on 12/7/2022. Therefore, the additional arguments are discussed under 12/6/2022. 
In relation to the interview, examiner agreed with the applicants representative that further amendment having support from the specification may be considered if it overcomes the rejections of record. 
Therefore, the rejection is maintained and made as final. 


Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799